Exhibit 99.1 News Release For Further Information Investor Relations:Derek Drysdale, 816-854-4513, derek.drysdale@hrblock.com Media Relations:Jennifer Love, 816-854-4448, jennifer.love@hrblock.com H&R BLOCK REPORTS INTERIM TAX RESULTS THROUGH FEB. 28; FISCAL 2 Tax season to-date results through Feb. 28 · Total tax returns prepared grow 6.0 percent · Total retail returns prepared up 3.2 percent · Total online1returns prepared increase more than 30 percent; total digital returns up nearly 13 percent · Net retail-office tax preparation fees through Feb. 28 decline 4.1 percent; improving from down 7.6 percent at Feb. 15 Fiscal Third Quarter results ended Jan. 31 · Industry-wide slow start to tax season contributes to 8.9 percent decline in third quarter revenues to $851.5 million · Net loss from continuing operations of $0.01 per share2 · Adjusted non-GAAP third quarter net income from continuing operations of $44.0 million, or $0.14 per share, compared to $54.6 million, or $0.16 per share, in prior year For Immediate Release March 9, 2011 KANSAS CITY, Mo. – H&R Block, Inc. (NYSE: HRB) today released interim tax season results through Feb. 28, 2011.Total tax returns prepared through Feb. 28 grew 6.0 percent compared to the prior year.Total retail returns prepared increased 3.2 percent for the period, contrasted with losses in the comparable periods in each of last several years. Total digital tax returns increased 12.7 percent, including a 30.2 percent increase in online filings.Through Feb. 28, the company’s efforts to promote early season filings led to retail new client growth of 25 percent. After a slow start to the tax season the company has seen significant growth in returns prepared and tax preparation revenues during February.On a comparable day-to-day basis, total retail returns prepared increased 17.2 percent in February and online filings increased 36.7 percent. 1Total online returns prepared exclude software-based and Free File Alliance (“FFA”) returns. 2All per share amounts are based on fully diluted shares. 1 “We are now more than half-way through the tax season and I am very pleased with our execution to date,” said Alan Bennett, H&R Block’s president and chief executive officer. “Despite the competitive disadvantage of not being able to offer RALs, we believe we gained share in both retail and online within the highly competitive early-season.Clearly understood goals and objectives, a focused and compelling marketing message, and strong execution throughout our organization led to solid growth in returns prepared,” added Bennett. Increased website traffic and improved conversion rates continued to drive strong growth in the company’s online business, including new online client growth of 49 percent.Strong season-to-date growth in online filings was partially offset by a 0.9 percent decline in software-based returns and a 12.8 percent decline in Free File Alliance (“FFA”).Total digital tax returns, including online, software and FFA, increased 12.7 percent through Feb. 28, while total digital returns excluding FFA increased 16.7 percent. As expected, retail tax preparation revenues grew by 14.0 percent on a comparable day-to-day basis from Feb. 15 to Feb. 28, led by strong growth in retail returns prepared and an improvement in the retail net average charge (“NAC”).Retail tax preparation revenues year-to-date through Feb. 28 fell $66.4 million, or 4.1 percent compared to the prior year period.This reflects a 3.2 percent increase in retail returns prepared, which was more than offset by a 7.1 percent decline in the NAC. The decline in NAC to date is attributable primarily to strong new client growth, in particular growth resulting from this year’s free federal 1040 EZ offer.Declines in NAC through Feb. 28 were also impacted by the IRS’ inability to process more complex returns prior to Feb. 14 and the loss of some RAL clients whose returns typically contain more complex tax credits.Excluding 1040 EZ returns and fees, the adjusted NAC increased 2.7 percent versus the prior year. The company expects its NAC will increase throughout the remainder of the tax season.Due to the strong success of its early-season EZ promotion, the company anticipates its full-year NAC will decline approximately 2 to 4 percentage points compared to the prior year.The company also expects that expiration of the EZ promotion effective Feb. 28 will result in moderation in new retail client growth, and estimates that total retail returns prepared in 2011 will increase approximately 0.5 to 1.5 percent compared to the prior year. Fiscal Third Quarter Results The company reported a net loss from continuing operations in the current quarter of $4.4 million, or $0.01 per share.Third quarter revenues declined 8.9 percent to $851.5 million.Adjusted (non-GAAP) income from continuing operations for the fiscal third quarter ended Jan. 31, 2011, was $44.0 million, or $0.14 per share, compared to $54.6 million, or $0.16 per share in the prior-year period.As previously announced on Feb. 23, the company deferred $19.7 million ($11.9 million after-tax) of revenue to its fiscal fourth quarter due to an IRS delay in accepting certain forms prior to Feb. 14.In addition, the company incurred after-tax charges of $36.5 million principally related to goodwill impairment at its RedGear reporting unit, incremental credit losses on its Emerald Advance line of credit, and costs of litigation. 2 Tax Services Total segment revenues for the third quarter ended Jan. 31, fell 10.0 percent year-over-year to $672.8 million, reflecting a 5.8 percent decline in total retail tax returns prepared and a 5.9 percent decline in the retail NAC per tax return prepared through Jan. 31, 2011.An industry-wide slow start to the tax season and the aforementioned charges resulted in a decline in third-quarter pretax income to $4.1 million compared with pretax income of $131.2 million a year ago. Nine-month segment revenues were $875.4 million, down 7.4 percent from $945.0 million in last year’s period.The pretax loss for the first nine months of fiscal 2011 was $324.9 million, compared to a loss of $213.0 million in the prior-year period. RSM McGladrey Third quarter revenues fell 4.0 percent year-over-year to $171.3 million. The segment reported pretax income of $8.6 million compared to a loss of $11.2 million a year ago.Total expenses fell $27.0 million, or 14.2 percent, primarily due to a $15.0 million impairment of goodwill and litigation costs incurred in the prior year period. Nine-month segment revenues were $549.4 million, down 2.4 percent from $562.7 million in last year’s period.Pretax income for the first nine months of fiscal 2011 was $16.6 million, compared to a loss of $9.7 million in the prior-year period. Corporate Corporate includes support department costs, such as finance and legal, as well as net interest margin and other gains/losses associated with H&R Block Bank’s mortgage portfolio. Corporate pretax losses of $30.2 million for the third quarter ended Jan. 31, 2011, compared to a loss of $22.5 million in the prior year. The higher loss was primarily due to a one-time gain of $9.5 million recorded in the prior year on the transfer of liabilities relating to previously retained insurance risk to a third-party. For the first nine months of fiscal 2011, a pretax loss of $91.6 million compares with a loss of $103.6 million in the year-ago period. Net mortgage loans held for investment declined 20 percent from $641.2 million at Jan. 31, 2010 to $513.2 million at Jan. 31, 2011.Third quarter loss provisions on mortgage loans totaled $7.8 million, down $1.3 million compared with the prior year quarter.The loan loss allowance was $87.9 million, or 14.7 percent of outstanding principal at Jan. 31, 2011 compared to $97.3 million or 13.3 percent at Jan. 31, 2010. For the first nine months of fiscal 2011, loss provisions on mortgage loans totaled $24.1 million, a decline of $12.0 million compared with the prior year period.Lower losses are primarily due to a combination of declining delinquency rates and stabilizing home prices. 3 Discontinued Operations Sand Canyon Corporation (“SCC”, previously known as Option One Mortgage Corporation) ceased originating mortgage loans in December 2007 and, in April 2008, sold its servicing assets and discontinued its remaining operations. Sand Canyon entered the third quarter ended Jan. 31, 2011 with unresolved claims for alleged breaches of representations and warranties in the principal amount of $121 million.In addition, new claims for alleged breaches in the principal amount of $33 million were received during the third quarter.With the exception of $14 million of unresolved claims, all claims were reviewed, with incurred losses totaling $4.3 million. As expected, SCC made payments during the quarter of $25.4 million for previously reserved losses under an indemnification agreement dated April 2008.The indemnification agreement was entered into with a specific counterparty in exchange for a full and complete release of such party’s ability to assert representation and warranty claims. The remaining obligation of $24.2 million under this agreement was paid in the fourth quarter of fiscal 2011. From May 1, 2008 through Jan. 31, 2011, SCC has received cumulative repurchase claims totaling $740 million in unpaid principal.Losses on loan repurchase, indemnification and settlement payments totaled approximately $88 million during this period.At Jan. 31, 2011, SCC’s reserve for estimated losses on contingent mortgage loan repurchase obligations, inclusive of the aforementioned $24.2 million indemnification obligation, totaled $155 million.Claim activity and associated losses remain within SCC’s reserved expectations. Dividend A previously announced quarterly cash dividend of 15 cents per share is payable April 1, 2011, to shareholders of record March 10, 2011. Conference Call At 4:30 p.m. eastern time today, the company will host a conference call for analysts, institutional investors and shareholders. To access the call, please dial the number below approximately 5 to 10 minutes prior to the scheduled starting time: U.S./Canada (877) 809-6980 or International (706) 758-0071 Conference ID: 46637713 The call will also be webcast in a listen-only format for the media and public.The link to the webcast can be accessed on the company’s investor relations Web site at www.hrblock.com. A replay of the call will be available beginning at 5:30 p.m. Eastern on March 9 and continuing until March 25, 2011, by dialing (800) 642-1687 (U.S./Canada) or (706) 645-9291 (International). The conference ID is 46637713. The webcast will be available for replay beginning on March 10. 4 Forward Looking Statements This announcement may contain forward-looking statements, which are any statements that are not historical facts. These forward-looking statements, as well as the Company’s guidance, are based upon the Company’s current expectations and there can be no assurance that such expectations will prove to be correct. Because forward-looking statements involve risks and uncertainties and speak only as of the date on which they are made, the Company’s actual results could differ materially from these statements. These risks and uncertainties relate to, among other things, uncertainties regarding the Company’s ability to attract and retain clients; meet its prepared returns targets; uncertainties and potential contingent liabilities arising from our former mortgage loan origination and servicing business; uncertainties in the residential mortgage market and its impact on loan loss provisions; uncertainties pertaining to the commercial debt market; competitive factors; the Company’s effective income tax rate; litigation defense expenses and costs of judgments or settlements; uncertainties regarding the level of share repurchases; and changes in market, economic, political or regulatory conditions. Information concerning these risks and uncertainties is contained in Item1A of the Company’s 2010 annual report on Form10-K and in other filings by the Company with the Securities and Exchange Commission. The Company does not undertake any duty to update any forward-looking statements, whether as a result of new information, future events, or otherwise. About H&R Block H&R Block Inc. (NYSE: HRB) is one of the world’s largest tax services providers, having prepared more than 550 million tax returns worldwide since 1955. In fiscal 2010, H&R Block had annual revenues of $3.9 billion and prepared more than 23 million tax returns worldwide, utilizing more than 100,000 highly trained tax professionals. The Company provides tax return preparation services in person, through H&R Block At Home™ online and desktop software products, and through other channels. The Company is also one of the leading providers of business services through RSM McGladrey. For more information, visit our Online Press Center. TABLE FOLLOWS 5 KEY OPERATING RESULTS Unaudited, amounts in thousands, except per share data Three months ended January 31, Revenues Income (loss) Tax Services $672,810 $747,685 $4,114 $131,189 Business Services 171,309 178,482 8,587 Corporate and Eliminations 7,363 8,685 $851,482 $934,852 97,451 Income tax (benefit) 43,848 Net income (loss) from continuing operations 53,603 Net loss from discontinued operations Net income (loss) $50,635 Basic earnings (loss) per share: Net income (loss) from continuing operations $0.16 Net loss from discontinued operations Net income (loss) $0.15 Basic shares outstanding 305,144 332,999 Diluted earnings (loss) per share: Net income (loss) from continuing operations $0.16 Net loss from discontinued operations Net income (loss) $0.15 Diluted shares outstanding 305,144 334,297 Nine months ended January 31, Revenues Income (loss) Tax Services $875,376 $944,953 Business Services 549,445 562,702 16,551 Corporate and Eliminations 24,024 28,783 $1,448,845 $1,536,438 Income tax benefit Net loss from continuing operations Net loss from discontinued operations Net loss Basic and diluted earnings (loss) per share: Net loss from continuing operations Net loss from discontinued operations Net loss Basic and diluted shares outstanding 310,546 334,293 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Basic earnings per share is computed using the two-class method and is based on the weighted average number of shares outstanding.The dilutive effect of potential common shares is included in diluted earnings per share, except in those periods with a loss from continuing operations. CONDENSED CONSOLIDATED BALANCE SHEETS Amounts in thousands, except per share data January 31, January 31, April 30, 2011 2010 2010 ASSETS Current assets: Cash and cash equivalents $1,465,690 $1,727,677 $1,804,045 Cash and cash equivalents - restricted 36,113 85,313 34,350 Receivables, net 1,371,152 2,566,830 517,986 Prepaid expenses and other current assets 401,106 344,922 292,655 Total current assets 3,274,061 4,724,742 2,649,036 Mortgage loans held for investment, net 513,192 641,157 595,405 Property and equipment, net 321,075 362,170 345,470 Intangible assets, net 375,644 371,951 367,432 Goodwill 849,028 843,054 840,447 Other assets 469,735 467,055 436,528 Total assets $5,802,735 $7,410,129 $5,234,318 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Customer banking deposits $1,855,195 $2,220,501 $852,555 Accounts payable, accrued expenses and other current liabilities 671,682 756,501 756,577 Accrued salaries, wages and payroll taxes 153,613 182,151 199,496 Accrued income taxes 95,990 118,079 459,175 Current portion of long-term debt 3,583 2,576 3,688 Short-term borrowings 632,566 1,675,094 - Federal Home Loan Bank borrowings 50,000 25,000 50,000 Total current liabilities 3,462,629 4,979,902 2,321,491 Long-term debt 1,049,358 1,032,800 1,035,144 Federal Home Loan Bank borrowings 25,000 75,000 25,000 Other noncurrent liabilities 438,065 385,960 412,053 Total liabilities 4,975,052 6,473,662 3,793,688 Stockholders' equity: Common stock, no par, stated value $.01 per share 4,124 4,374 4,314 Additional paid-in capital 809,733 826,503 832,604 Accumulated other comprehensive income 7,162 1,086 1,678 Retained earnings 2,045,447 2,162,406 2,658,586 Less treasury shares, at cost Total stockholders' equity 827,683 936,467 1,440,630 Total liabilities and stockholders' equity $5,802,735 $7,410,129 $5,234,318 CONDENSED CONSOLIDATED INCOME STATEMENTS Unaudited, amounts in thousands, except per share data Three months ended January 31, Nine months ended January 31, 2011 2010 2011 2010 Revenues: Service revenues $677,295 $744,327 $1,220,853 $1,287,270 Interest income 56,109 48,346 77,046 72,746 Product and other revenues 118,078 142,179 150,946 176,422 851,482 934,852 1,448,845 1,536,438 Operating expenses: Cost of revenues 635,163 645,747 1,396,129 1,443,146 Selling, general and administrative 235,799 194,661 461,771 427,563 870,962 840,408 1,857,900 1,870,709 Operating income (loss) 94,444 Other income, net 2,031 3,007 9,170 7,996 Income (loss) from continuing operations before tax (benefit) 97,451 Income tax (benefit) 43,848 Net income (loss) from continuing operations 53,603 Net loss from discontinued operations Net income (loss) $50,635 Basic earnings (loss) per share: Net income (loss) from continuing operations $0.16 Net loss from discontinued operations Net income (loss) $0.15 Basic shares outstanding 305,144 332,999 310,546 334,293 Diluted earnings (loss) per share: Net income (loss) from continuing operations $0.16 Net loss from discontinued operations Net income (loss) $0.15 Diluted shares outstanding 305,144 334,297 310,546 334,293 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited, amounts in thousands Nine months ended January 31, 2011 2010 Net cash used in operating activities Cash flows from investing activities: Principal payments on mortgage loans held for investment, net 45,316 56,114 Purchases of property and equipment, net Payments made for business acquisitions, net Proceeds from sales of businesses, net 62,298 66,760 Loans made to franchisees Other, net 48,577 30,849 Net cash used in investing activities Cash flows from financing activities: Repayments of short-term borrowings Proceeds from short-term borrowings 3,286,603 2,657,436 Customer banking deposits, net 1,002,274 1,365,163 Dividends paid Repurchase of common stock, including shares surrendered Proceeds from exercise of stock options 15,678 Other, net Net cash provided by financing activities 1,198,876 2,720,551 Effects of exchange rates on cash 4,330 10,336 Net increase (decrease) in cash and cash equivalents 73,014 Cash and cash equivalents at beginning of the period 1,804,045 1,654,663 Cash and cash equivalents at end of the period $1,465,690 $1,727,677 Supplementary cash flow data: Income taxes paid $159,916 $269,774 Interest paid on borrowings 69,313 61,118 Interest paid on deposits 6,191 8,654 Transfers of loans to foreclosed assets 12,931 12,689 Preliminary U.S. Tax Operating Data (in thousands, except net average fee) Tax Season Through 1/31/11 Tax Season Through 1/31/10 Percent change Tax Season Through 2/28/11 Tax Season Through 2/28/10 Percent change Net tax preparation fees - retail: (1,2) Company-owned operations $391,143 $449,578 -13.0% $969,405 $1,016,215 -4.6% Franchise operations 241,908 264,610 -8.6% 580,311 599,943 -3.3% $633,051 $714,188 -11.4% $1,549,716 $1,616,158 -4.1% Total returns prepared: (2) Company-owned operations 2,046 2,190 -6.6% 5,367 5,148 4.3% Franchise operations 1,382 1,449 -4.6% 3,474 3,419 1.6% Total retail operations 3,428 3,639 -5.8% 8,841 8,567 3.2% Software 601 635 -5.4% 1,352 1,364 -0.9% Online 942 719 31.0% 2,325 1,786 30.2% Sub-total 1,543 1,354 14.0% 3,677 3,150 16.7% Free File Alliance 167 201 -16.9% 437 501 -12.8% Total digital tax solutions 1,710 1,555 10.0% 4,114 3,651 12.7% 5,138 5,194 -1.1% 12,955 12,218 6.0% Net average fee - retail: (2,3) Company-owned operations $191.20 $205.25 -6.8% $180.61 $197.41 -8.5% Franchise operations 175.03 182.60 -4.1% 167.06 175.47 -4.8% $184.68 $196.23 -5.9% $175.29 $188.65 -7.1% Amounts include gross tax preparation fees less coupons and discounts. Prior year numbers have been reclassified between company-owned and franchise operations for offices which were refranchised during either year. Amounts are calculated as net retail tax preparation fees divided by retail tax returns. NON-GAAP RECONCILIATION Unaudited, amounts in thousands, exceptper share data We report our financial results in accordance with generally accepted accounting principles (GAAP). However, we believe certain non-GAAP performance measures and ratios used in managing the business may provide additional meaningful comparisons between current year results and prior periods. Reconciliations to GAAP financial measures are provided below. These non-GAAP financial measures should be viewed in addition to, not as an alternative for, our reported GAAP results. Three months ended January 31, 2011 2010 After-tax Per share After-tax Per share Net income (loss) from continuing operations - as reported $53,603 $0.16 Add back (net of tax): Asset impairments 13,713 0.04 8,251 0.02 Incremental Emerald Advance credit losses (1) 13,059 0.04 - - Revenue deferred due to IRS filing delays 11,900 0.04 - - Litigation 9,062 0.03 4,565 0.01 Loss (gain) on sale of tax offices to franchisees 648 - Gain on commutation of insurance liability - - 48,382 0.15 1,000 0.00 Net income from continuing operations - as adjusted $44,007 $0.14 $54,603 $0.16 Diluted shares 305,144 334,297 The Company believes that credit losses will be higher in fiscal 2011 compared to fiscal 2010 as a result of higher levels of Emerald Advance clients not returning for tax preparation.Incremental credit losses have been estimated based on the difference between the fiscal 2011 loss rate assumption and the fiscal 2010 loss rate multiplied by the principal amount of fiscal 2011 loan originations.
